     Case 2:19-cv-00946-GMN-BNW Document 38 Filed 02/08/21 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                                       DISTRICT OF NEVADA
10

11    BRYAN MICHAEL FERGASON,                             Case No. 2:19-cv-00946-GMN-BNW
12                       Petitioner,                      ORDER
13           v.
14    BRIAN WILLIAMSON, et al.,
15                       Respondents.
16

17          Respondents have filed an unopposed motion for enlargement of time to respond to

18   second amended petition and motion for leave to conduct discovery (ECF No. 37). The court

19   finds that good cause exists to grant this motion.

20          IT THEREFORE IS ORDERED that respondents' unopposed motion for enlargement of

21   time to respond to second amended petition and motion for leave to conduct discovery (ECF No.

22   37) is GRANTED. Respondents will have up to and including April 2, 2021, to respond to the

23   second amended petition (ECF No. 33) and petitioner's motion for leave to conduct discovery

24   (ECF No. 34).

25          DATED: February 8, 2021
26                                                                ______________________________
                                                                  GLORIA M. NAVARRO
27                                                                United States District Judge
28
                                                          1
